DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-14, 16-17, and 19,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (Publication No.: US 2020/0367392 A1).
Regarding claim(s) 1, 13, Long teaches an apparatus comprising: a housing including a panel (reference numeral 144 in Figure 2), wherein the panel includes a window (reference numeral 146 in Figure 2); a cage (reference numeral 110 in Figure 2) including a plurality of panels and a first end and a second end that opposes the first end, the cage including an opening (reference numeral 116 in Figure 5) at its first end and an enclosure disposed between the panels of the cage (e.g. 114, 134, etc. as illustrated in Figure 2); and connecting structure (reference numeral 200 in Figure 2) disposed at the first end of the cage, wherein the connecting structure secures the first end of the cage to the panel (e.g. as illustrated in Figure 1 and Figure 2); wherein the cage is suitably dimensioned to receive and retain a portion of an optical module (reference numeral 106 in Figure 1) within the enclosure when the optical module is inserted within the opening at the first end of the cage.
Regarding claim(s) 2, Long teaches The apparatus of claim 1, wherein the cage extends from the first end to the second end in a cantilevered manner from the panel (e.g. as illustrated in Figure 2).
Regarding claim(s) 3, 14, 16, Long teaches The apparatus of claim 1, further comprising: an edge connector (reference numeral 112 in Figure 2 and throughout; reference numeral 188 in Figure 3) disposed at the second end of the cage, wherein the edge connector includes engaging structure that enables an exchange of signals between the optical module and a circuit component within the housing.
Regarding claim(s) 4, Long teaches The apparatus of claim 3, wherein the edge connector is releasably connected with the second end of the cage via a frictional locking connection (e.g. “pluggable” as in paragraph [0031] and throughout).
Regarding claim(s) 5, 17, Long teaches The apparatus of claim 3, wherein the edge connector further directly connects with the circuit component disposed on a printed circuit board (PCB) (e.g. “conductors, traces, pads, electronics, sensors, controllers, switches, inputs, outputs, and the like” as in paragraph [0031]).
Regarding claim(s) 7, 19, Long teaches The apparatus of claim 1, wherein the housing includes a top panel, a bottom panel opposing the top panel, and a front panel extending between the top panel and the bottom panel, the front panel including a plurality of windows arranged in an array along the front panel, and the apparatus further comprises: a plurality of cages (reference numeral 116, 118 in Figure 1) , each cage including a first end and a second end and an opening at the first end; wherein connecting structure (reference numeral 200 in Figure 1) disposed at the first end of each cage secures the first end of each cage to the panel at a corresponding one of the plurality of windows.
Regarding claim(s) 11, Long teaches The apparatus of claim 1, further comprising a plurality of heat sink components (e.g. “heatsink” as in paragraph [0022] and throughout; reference numeral 186 in Figure 3) coupled with the cage, each heat sink component comprising a plurality of cooling fins extending transversely from at least two panels of the cage.
Regarding claim(s) 12, Long teaches An electronic device comprising the apparatus of claim 1, wherein the panel comprises a front panel for the housing (reference numeral 144 in Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Briant (Publication No.: US 2021/0126392 A1).
Regarding claim(s) 6, 15, 18, Long teaches The apparatus of claim 3, but fails to specifically teach a plurality of cables connected with edge connector, wherein the cables are dimensioned to extend to and connect with the circuit component within the housing to enable the exchange of signals between the optical module and the circuit component.  However, Briant teaches that these types of cable connections are well known in the art (reference numeral 304 in Figure 1).  One skilled in the art would have been motivated to utilize a plurality of cables connected with edge connector in order to allows electrical connection to another component, or to the circuit board, remote from the receptacle cage (as in paragraph [0013] of Briant).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize a plurality of cables connected with edge connector, wherein the cables are dimensioned to extend to and connect with the circuit component within the housing to enable the exchange of signals between the optical module and the circuit component.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Goergen (Patent No.: US 10,690,868 B1).
 Regarding claim(s) 8, 20, Long teaches The apparatus of claim 7, but fails to specifically teach that a lengthwise dimension of the opening at the first end of each cage is oriented vertically such that the lengthwise dimension is transverse an orientation of each of the top panel and the bottom panel.  However, Goergen teaches that this concept is well known in the art (Figure 3 and Figure 7).  One skilled in the art would have been motivated to make a lengthwise dimension of the opening at the first end of each cage is oriented vertically such that the lengthwise dimension is transverse an orientation of each of the top panel and the bottom panel in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to make a lengthwise dimension of the opening at the first end of each cage is oriented vertically such that the lengthwise dimension is transverse an orientation of each of the top panel and the bottom panel.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637